Citation Nr: 0620498	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-36 220	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1965 to July 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision by the RO in which it 
continued the evaluation of 50 percent for the veteran's 
service connected PTSD.  In a September 2003 decision, the 
veteran was granted service connection for PTSD with an 
initial evaluation of 50 percent with an effective date from 
September 28, 2001.  The veteran submitted additional private 
medical evidence in February 2004 with the request that it be 
considered in the evaluation of his PTSD.  The RO afforded 
the veteran a second VA psychiatric examination in March 
2004.  The new and material evidence having been submitted by 
the veteran within the appeal period from the September 2003 
decision, it is considered as having been filed in connection 
with the veteran's earlier claim.  See 38 C.F.R. § 3.156(b) 
(2005).  Therefore, the Board concludes that the veteran's 
current appeal from the March 2004 decision remains an 
original claim for initial evaluation in excess of 50 percent 
for the veteran's service connected PTSD.  

Pursuant to a September 2001 power of attorney, the veteran 
was initially represented by the North Carolina Division of 
Veterans Affairs (NCDVA).  However, in April 2005 the NCDVA 
notified the RO that the veteran did not want to sign a power 
of attorney naming the American Legion as his personal 
representative, and that he wanted to represent himself.  In 
November 2005 the NCDVA notified the Board that the veteran 
desired to revoke the power of attorney, and would represent 
himself.  The Board also notes that in an attachment to his 
October 2004 VA Form 9, the veteran indicated that he was 
acting pro se.


FINDING OF FACT

The veteran's PTSD is as likely as not manifested by total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 100 
percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an initial evaluation in excess of 50 
percent for service-connected PTSD.  He contends that the 
PTSD symptoms that he experiences warrant a higher rating, 
and that the RO has not given proper weight to the opinions 
of his private psychiatrist.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.
38 C.F.R. § 4.7 (2005).

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  A 50 
percent rating is warranted if the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted if 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name. Id; 
see Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (the 
use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation).

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a) (2005).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2005).

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that, with the benefit of the doubt given to the 
veteran, the assignment of a 100 percent rating for PTSD is 
warranted.

The Board has reviewed the veteran's private psychiatric 
treatment records from May 2003 to April 2004.  He was 
diagnosed with PTSD in a May 2003 summary report by his 
private psychiatrist.  Since returning from Vietnam, the 
veteran reported severe PTSD symptoms, including daily 
intrusive thoughts, frequent distressing dreams, distress at 
exposure to triggers which remind him of past trauma, 
detachment from others, a sense of foreshortened future, 
severe sleep disturbance, irritability and angry outbursts, 
and hypervigilance.  He reported that he sleeps very little 
each night, he has chronic anxiety and tense feelings, and 
his wife sleeps in another room because of his severe sleep 
disturbances and nightmares.  He also reported intermittent 
depressed mood, intermittent thoughts of death or suicidal 
ideation, and auditory hallucinations.  He said that he hears 
voices at night as often as two or three times a week.  The 
veteran was 55 years old at that time, and had been married 
for 22 years.  He used to work for Delta Airlines, but is now 
disabled due to physical disability.  He said he mostly stays 
at home and avoids people.  

The private examiner observed that the veteran was pleasant 
and cooperative with normal dress and normal speech.  He 
reported an anxious mood.  His affect was slightly 
restricted.  His thought process was linear.  He showed no 
hallucinations or delusions during the brief interview.  He 
had no suicidal or homicidal ideation.  His cognition was 
grossly intact, he was oriented, and his judgment and insight 
were fair to good.  The examiner prescribed medications for 
his anxiety and depressive symptoms, and for his sleep 
disturbance and nightmares.  The veteran was diagnosed with 
PTSD, hypertension, kidney disease, cardiac disease, and 
status post cerebrovascular accident in 1996.  He was 
assigned a global assessment of functioning (GAF) score of 
40.  (The Board notes that in a separate but similar 
psychiatric evaluation report of the same date in May 2003, 
the private psychiatrist assigned a GAF score of 45).  The 
examiner concluded by saying that the veteran was moderately 
compromised in his social relationships and in his ability to 
sustain work relationships, and that he considered the 
veteran to be permanently disabled and unemployable because 
of his service-connected PTSD. 

The veteran continued with follow-up visits to his private 
psychiatrist in June 2003, July 2003, September 2003, 
November 2003, January 2004, February 2004, and April 2004 
(the last report contained in the record).  All visits were 
for routine medication checks, including cognitive behavioral 
therapy.  In June 2003 the veteran reported a slight 
improvement in his sleep, continued nightmares, depression, 
and anxiety, but no suicidal ideation.  In July and September 
2003, the veteran reported improvement with his current 
medications.  In November 2003 the psychiatrist noted a 
slight increase in PSTD symptoms due to more news coverage of 
the war in Iraq, and to marital problems.  In January 2004, 
the veteran reported continued PTSD symptoms, including 
nightmares and auditory hallucinations.  In February 2004 the 
veteran reported slow improvement.  He was still experiencing 
some anxiety symptoms, and continued auditory hallucinations 
and delusions.  In April 2004 the veteran reported that he 
believed the current medications were helpful.  The 
psychiatrist, in describing his mental status, noted that the 
veteran was pleasant and cooperative with normal dress and 
normal speech. The veteran reported a slightly anxious mood, 
showed a slightly restricted affect, and his thought process 
was linear.  He had no suicidal or homicidal ideation.  His 
attention was fair, and his judgment and insight were fair.

In a January 2004 update report, the private psychiatrist 
noted that the veteran's continuing PTSD symptoms included 
intrusive thoughts, frequent nightmares, distress on exposure 
to triggers that reminded him of past trauma, detachment from 
others, severe sleep disturbance, irritability and anger 
outbursts, hypervigilance, and auditory hallucinations.  A 
GAF score of 37 was assigned. 

In his initial September 2003 VA psychiatric examination, the 
veteran provided a more detailed account of the traumatic 
events that he experienced onboard an aircraft carrier off 
the coast of Vietnam, including his participation in fighting 
a serious all-day fire on the ship.  The veteran reported 
that he had experienced his PTSD symptoms for about ten 
years, and that he felt his symptoms had become worse.  He 
felt his sleep disturbance had become worse, with difficulty 
falling asleep, interrupted sleep, and nightmares twice a 
week.  He was experiencing more flashbacks, which occurred 
three to four times a week, along with intrusive thoughts.  
He felt slightly anxious, but was easily startled, 
hypervigilant, and uncomfortable in crowds, which he avoids.  
He was short-tempered.  He did not talk about his 
experiences.  He had never attempted suicide.  He did not 
have panic attacks.  He was never in alcohol rehabilitation, 
and had no problems with drugs or alcohol.  He never had any 
inpatient treatment for his PTSD, but had been consulting a 
private psychiatrist for a few months who had diagnosed him 
with PTSD.  He was taking medications which he felt were 
helping him.  He stated that he also suffered from chronic 
renal failure, and severe hypertension.  The veteran reported 
that he had worked at his local airport until he had a stroke 
in 1997.  He lived with his wife; he did some chores around 
the house; he has a few friends; he likes to fish; and he 
does go to church. 

The VA examiner observed that the veteran was an alert, 
cooperative man, who was casually but neatly dressed.  He 
answered questions and volunteered information.  There were 
no loose associations or flights of ideas; no bizarre motor 
movements or tics; his mood was calm; and his affect was 
appropriate.  He stated he had nightmares, flashbacks, and 
intrusive thoughts.  He exhibited no homicidal or suicidal 
ideation; no impairment of thought processes or 
communication; and no delusions, hallucinations, or ideas of 
reference or suspiciousness.  He was oriented times three.  
Both his remote and recent memory were good.  His insight, 
judgment, and intellectual capacity appeared to be adequate.  
The examiner noted that the veteran did witness and 
experience traumatic events in service that included actual 
or threatened death or serious injury to himself or others, 
and that he re-experiences the events through nightmares, 
flashbacks and intrusive thoughts.  He does not talk about 
his experiences.  He said that he had lost interest in social 
activities and he felt detached and estranged from others.  
He has a sleep disturbance, some irritability, is 
hypervigilant, a bit anxious, and easily startled.  He 
contended that his PTSD symptoms have affected him in that he 
cannot socialize, and cannot tolerate crowds.  The examiner 
diagnosed the veteran as suffering from PTSD; a history of 
stroke, chronic renal failure, and hypertension; severe 
health problems; some social impairment, with a global 
assessment of functioning score of 52 with serious impairment 
of social interactions.  He noted that the veteran was 
capable of managing his own financial affairs.

In connection with the review of new medical evidence the 
veteran submitted after the RO had entered its September 2003 
decision, he was afforded a second VA psychiatric examination 
in March 2004.  At that examination, the veteran reported 
that his PTSD symptoms include nightmares of the shipboard 
fire which caused him to awake screaming in terror about two 
to three times per week.  His flashbacks and intrusive 
thoughts are occurring about every three weeks if he is able 
to keep away from television and news about the (Iraq) war.  
He said that over the past four to five years, he felt his 
health has gradually worsened both physically and 
emotionally.  He believed his illness had generally worsened 
without remission over the past several years until he began 
treatment and medications.  He felt that his current 
medications have helped quite a lot, that his mood and affect 
are much better, and he is beginning to improve.  He stated 
that he realizes that he will be on renal dialysis 
eventually.  

As for subjective complaints, the veteran reported that he 
has intrusive thoughts and flashbacks of the fire on the 
ship, of being surrounded by fire, and of seeing others 
injured, planes landing, and being frightened for his life.  
He is irritable, feels detached from others, and is unable to 
control angry outbursts.  He is hypervigilant in response to 
loud sounds, and other triggers.  He frequently has auditory 
hallucinations of muffled voices.  He cannot understand the 
voices, but they are talking about him.  He feels that if he 
could understand the voices, he might be able to get rid of 
them.  He sees objects move out of the corner of his eye, but 
when he checks they are not there.  He fears going insane.  
He had panic attacks in the past, and currently experiences 
rage reactions, but not panic attacks.  He had massive sleep 
disturbance in addition to his nightmares, which he felt had 
improved with his current medications.  

The veteran further reported that he has not been able to 
work since 1997 because of his stroke, hypertension, and 
renal disease.  He was unsure if he could work if he did not 
have the physical illnesses.  He stated that he would not be 
able to meet the public.  He has been married for 22 years, 
and has one adult child who lives away from home.  His wife 
does not sleep with him in the same room because of his 
nightmares.  He goes to church, has three to four good 
friends, cannot stand crowds, cannot shop in crowds, and does 
not attend large functions.  His only leisure pursuit is 
fishing, which he does for pleasure when he can.  He does not 
use alcohol or abuse substances, has no history of violence 
or assaultiveness, and has no history of suicidal attempts.  
Suicidal thoughts were frequent for several years, but they 
are rare now, and he plans no suicide.  He has no thoughts 
about homicide or harming anyone.

The VA psychiatrist in summarizing the veteran's current 
psychosocial functioning noted that the veteran's physical 
illnesses and his PTSD have a fair psychosocial function.  He 
cannot stand crowds; he cannot watch or read about the war.  
However, he has a good marriage, is able to enjoy and 
socialize with some good friends, is able to go to church, 
but is completely disabled as far as being able to go into 
crowds.

The VA psychiatrist observed that the veteran was well-
developed and well-nourished in no acute distress, appearing 
his stated age of 56 years, and appropriately dressed.  His 
eye contact was good, with appropriate facial expressions.  
He showed no unusual motor activity or specific mannerisms.  
He stated his sleep was poor and restless, and his appetite 
was poor, but his weight loss had stopped.  He said he rarely 
gets hungry.  His rate, pitch, volume, and clarity of speech 
were appropriate and within normal limits.  His mood was 
euthymic and his affect was appropriate.  His flow of ideas 
and quality of associations were within normal limits.  He 
has had feelings of depersonalization in the past, but not 
presently, and not recently.  He did not have distortions of 
thoughts, delusions, or ideas of reference.  He did not have 
obsessions, and denied phobic signs.  His somatic concerns 
were appropriate, and he had no homicidal thoughts.  He 
admitted to verbal hallucinations, and exhibited some 
paranoia about what they were saying about him.  He was not 
able to understand the voices.  His stream of consciousness 
was good.  His orientation to time, person, place, and 
situation was good.  He was able to concentrate.  His 
immediate, recent and remote memory was good.  His general 
fund of knowledge was good.  His abstract ability was good.  
His judgment and insight were good.  His attitude toward the 
examiner was good.  He did not use alcohol, and had no drug 
abuse problem.   

The VA psychiatrist diagnosed the veteran with PTSD; 
essential hypertension with chronic renal disease; post 
myocardial infarction; post cerebrovascular accident; 
stressors of physical illness; and a GAF score of 51.  He 
noted that the veteran was competent according to VA 
standards, and able to manage his own affairs.  His prognosis 
was that the veteran was guarded long term.  His PTSD had a 
fair prognosis with intensive treatment, and a poor prognosis 
with no treatment. 

In March 2004 the veteran filed a statement in connection 
with his VA psychiatric examination.  He said that, since he 
returned from Vietnam, he had been experiencing intrusive 
thoughts and frequent distressing dreams.  He becomes 
distressed when exposed to newscasts which remind him of past 
trauma.  He has severe sleep disturbance, sleeping as little 
as three to four hours each night.  His wife decided to sleep 
in another room because of his severe sleep disturbances and 
nightmares.  Because of the current war, he feels his 
condition has worsened.  

In his April 2004 notice of disagreement, the veteran 
indicated that he felt the treatment records of his private 
psychiatrist would support his claim for an increased initial 
evaluation for his service connected PTSD.  

Under the circumstances, given the totality of the evidence 
and with reasonable doubt resolved in the veteran's favor, it 
is the Board's conclusion that the veteran's disability 
picture more nearly approximates the criteria required for a 
100 percent rating.  The Board acknowledges that the veteran 
is not psychotic, and does not exhibit the symptoms that are 
described in Diagnostic Code 9411 for a 100 percent 
evaluation based on psychotic manifestations, (i.e., gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; or disorientation).  
Nevertheless, the Board finds that the veteran does suffer 
from other multiple chronic and serious PTSD symptoms that 
cause the veteran to suffer total occupational and social 
impairment, such as near continuous symptoms that affect his 
dealings with others, including chronic severe sleep 
disturbance, frequent nightmares, intrusive thoughts, 
auditory hallucinations with paranoia about the voices he 
hears but cannot understand, irritability with angry 
outbursts, distress at triggers that remind him of past 
traumatic events, feelings of detachment from others, 
hypervigilance with an easy startle response, rage reactions, 
anxiety and depressive symptoms, and an inability to 
socialize or tolerate being in crowds.

In his May 2003 summary report, the veteran's private 
psychiatrist noted that he suffered from multiple severe PTSD 
symptoms as described above, including auditory 
hallucinations, anxiety and depressive symptoms, and severe 
sleep disturbance and nightmares.  In diagnosing the veteran 
with PTSD, the examiner concluded that he was moderately 
compromised in his social relationships and in his ability to 
sustain work relationships, and that he considered the 
veteran to be permanently disabled and unemployable because 
of his service-connected PTSD.
A GAF score of 40 was assigned (as well as a GAF score of 45 
in another report of the same date).  The veteran was 
prescribed medications to treat his depressive and sleep 
disorders, and he returned for periodic follow-up 
examinations; the last noted in the record occurred in April 
2004.

In a January 2004 update report, the veteran's private 
psychiatrist noted that his continuing PTSD symptoms included 
intrusive thoughts, frequent nightmares, distress on exposure 
to triggers that reminded him of past trauma, detachment from 
others, severe sleep disturbance, irritability and anger 
outbursts, hypervigilance, and auditory hallucinations.  A 
GAF score of 37 was assigned.  

The first VA psychiatrist in his initial PTSD September 2003 
examination report observed that the veteran suffered from 
similar multiple PTSD symptoms as had been reported by the 
private psychiatrist.  He concluded his diagnosis of PTSD by 
assigning a GAF score of 52 with serious impairment of social 
interactions.  The second VA psychiatrist in his March 2004 
review examination report, after noting similar multiple PTSD 
symptoms, observed that the veteran's physical illnesses and 
his PTSD have a fair psychosocial function.  The veteran had 
reported that he felt his sleep disturbance had improved with 
the current medications (that had been prescribed by his 
private psychiatrist).  A GAF Score of 51 was assigned.  The 
VA psychiatrist opined that the veteran's prognosis for long 
term was guarded; that his PTSD had a fair prognosis with 
intensive treatment, and a poor prognosis with no treatment.  

The Board also notes that the veteran's medical records were 
reviewed by both VA psychiatrists, and they both made passing 
reference to the private psychiatrist's reports.  However, 
neither the first VA examiner in September 2003, nor the 
second VA examiner in March 2004, discussed the conflict 
between the low GAF scores of 40 to 45 assigned to the 
veteran by his private psychiatrist and his conclusion that 
the veteran was permanently disabled and unemployable due to 
his PTSD, the assignment of a lower GAF score of 37 in 
January 2004, and their assignment of GAF scores of 52 and 
51, respectively.

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  It does 
not include impairment in functioning due to physical (or 
environmental) limitations.  The GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).

According to the DSM-IV, a GAF score of 31 to 40 is 
indicative of "some impairment in reality testing or 
communication (e.g. speech at times is illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work. . . . ."  A GAF score of 41 to 50 is 
indicative of "serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  A GAF 
score of 51 to 60 is indicative of "moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers."  

In attempting to reconcile the conflicting evidence of 
record, the Board is persuaded by the veteran's GAF scores of 
40 to 45, lowered to 37, assigned by his private psychiatrist 
in May 2003, and January 2004, respectively, along with his 
opinion that the veteran is permanently disabled and 
unemployable due to his PTSD.  The Board notes that the VA 
psychiatrist in September 2003 assigned a GAF score of 52 
with what was described as "serious impairment" of social 
interactions.  The VA psychiatrist in March 2004 assigned a 
GAF score of 51 with the comments that the veteran's 
prognosis was guarded, that his PTSD had a fair prognosis 
with continued treatment, but a poor prognosis with no 
treatment.  The comments of both VA psychiatrists are 
consistent with the Board's conclusion, after considering all 
of the evidence, that the veteran's PTSD symptoms are chronic 
and serious.  While the veteran also suffers from physical 
disabilities which prevent him from working, it appears that 
only the veteran's private psychiatrist considered both the 
veteran's social and occupational impairment in assigning 
lower GAF scores for his PTSD.  Additionally, a veteran whose 
PTSD is diagnosed with serious impairment of social 
interactions, and with a poor prognosis without treatment, 
logically is also seriously occupationally impaired.  
Therefore, the Board concludes from consideration of all the 
available evidence, that the veteran as likely as not suffers 
total occupational and social impairment due to multiple, 
chronic, and serious PTSD symptoms that are particular to 
this veteran and his unique circumstances.

For all the foregoing reasons, the Board finds that the 
veteran's PTSD has met the criteria for the higher (100 
percent) rating.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
record supports that the veteran was experiencing similar 
PTSD symptoms at the time he filed his initial informal claim 
in September 2001.  A "staged rating" is not warranted.


	(CONTINUED ON NEXT PAGE)


ORDER

An initial evaluation of 100 percent for PTSD is granted. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


